DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-16 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the flush static plate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the flush static plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,062,869 to Hagen in view of US Patent Application Number 2017/0273144 by Caillot.

Regarding claim 1, Hagen discloses a static plate heating arrangement comprising:
A faceplate (outer housing 11) including a port (ports 14 and 15) extending from an exterior surface of the faceplate to an interior surface of the faceplate (see Figure 1);
A fixed resistance heater in thermal communication with the interior surface and surrounding the port (heater 62); and
A heater (heater disc 55)) in thermal communication with the interior surface and surrounding the fixed resistance heater (see Figure 1);
Wherein the fixed resistance heater and the self-regulating heater are electrically connected in series (column 3, lines 14-16 disclose “Power for disc 55 and heater 62 is provided by means of a first leadwire 64 to heater 62, a second leadwire 66 from heater 62 to disc 55 and a third leadwire 68 from disc 55”).  
Hagen does not disclose the heater being self-regulating.  However, this limitation is taught by Caillot.  Caillot discloses an electric heating circuit for a vehicle, and paragraph 110 discloses “The variant also permits the self-regulation of the heating element around a specific threshold value.  It would be obvious to a person having ordinary skill in the art to modify Hagen using the teachings from Caillot in order to automate the heating process to avoid over- or underheating.  

Regarding claim 2 (dependent on claim 1), Hagen discloses the circuitry of the flush static plate does not include a switch between the fixed resistance heater and the self-regulating heater (see Figure 1).  

Regarding claim 3 (dependent on claim 1), Hagen does not disclose the faceplate being made of material having a thermal conductivity in the range of the thermal conductivity of titanium to the thermal conductivity of copper.  However, column 6, lines 30-32 disclose “The water separating means 460D, which is typical, is preferably a heat conductor, such as metal, so that any snow or ice contacting this metal water separating means will be heated above the melting point and the liquid will be boiled off”.  It would In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 4 (dependent on claim 1), Hagen discloses a feature positioned between the fixed resistance heater and the self-regulating heater configured to decrease heat transfer radially across the feature.  Figure 1 shows a step between flange 76 and compound 56 which forms a gap that would decrease heat transfer radially across the feature.

Regarding claim 5 (dependent on claim 4), Hagen discloses the feature is an inner annular gap that defines a decreased thickness of the faceplate where the annular gap exists (see step between flange 76 and compound 56 in Figure 1).

Regarding claim 6 (dependent on claim 1)¸ Hagen discloses a feature surrounding the self-regulating heater configured to decrease heat transfer radially across the feature.  Figure 1 a portion surrounding heater disc 55 adjacent bores 12 and 13 that has a decreased thickness compared to the portions adjacent screws 72, which forms a gap that would decrease heat transfer radially across the feature.

Regarding claim 7 (dependent on claim 6), Hagen discloses the feature is an outer annular gap that defines a decreased thickness of the faceplate where the annular gap exists (see step adjacent bores 12 and 13 in Figure 1).  

Regarding claim 8 (dependent on claim 1), Hagen discloses 
An inner annular gap extending into the faceplate from an interior surface of the faceplate (see step between flange 76 and compound 56 in Figure 1); and 
An outer annular gap extending into the faceplate from an interior surface of the faceplate (see step adjacent bores 12 and 13 in Figure 1);
Wherein the self-regulating heater is positioned between the inner annular gap and the outer annular gap (see Figure 1).  

Regarding claims 9 (Dependent on claim 1) and 10 (dependent on claim 9), Hagen discloses a mount (see attachment portion for screws 72 in Figure 1) positioned between the interior surface of the faceplate and a housing of the flush static plate (housing 20), 
Hagen does not disclose the mount being formed of a low thermal conductivity material, w herein the mount is formed of at least one of steel, titanium, composite, and plastic.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portions of the housing and attachments out of a low conductivity material in order to prevent overheating and damage to the mount from the heaters, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 11 (dependent on claim 9), Hagen discloses the mount being adjacent the self-regulating heater (see Figure 1).  

Regarding claim 12 (dependent on claim 1), Hagen discloses a plurality of mounts positioned between the interior surface of the faceplate and a housing (screws 72), the plurality of mounts being adjacent the self-regulating heater (see Figure 1).  
Hagen does not disclose the plurality of mounts being formed of a low thermal conductivity material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the portions of the housing and attachments out of a low conductivity material in order to prevent overheating and damage to the mount from the heaters, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 13 (dependent on claim 1)¸ Hagen discloses the port extending through a portion of the faceplate within the fixed resistance heater such that the fixed resistance heater surrounds an interior portion of the port (Figure 1 shows ports 14 and 15 leading to passageway 82 and heater 62 surrounding passageway 82.  

Regarding claim 16, Hagen discloses a method of heating a static plate, the method comprising:
Positioning a fixed resistance heater (heater 62) to be in thermal communication with an interior surface of a faceplate of the static plate (outer housing 11) and surround a port in the faceplate (ports 14 and 15, see Figure 1);
Positioning a heater (heater disc 55) to be in thermal communication with the interior surface of the faceplate and surround the fixed resistance heater (see Figure 1); and
Causing current to flow through the fixed resistance heater and the self-regulating heater in series (column 3, lines 14-16 disclose “Power for disc 55 and heater 62 is provided by means of a first leadwire 64 to heater 62, a second leadwire 66 from heater 62 to disc 55 and a third leadwire 68 from disc 55”).  
Hagen does not disclose the heater being self-regulating.  However, this limitation is taught by Caillot.  Caillot discloses an electric heating circuit for a vehicle, and paragraph 110 discloses “The variant also permits the self-regulation of the heating element around a specific threshold value.  It would be obvious to a person having ordinary skill in the art to modify Hagen using the teachings from Caillot in order to automate the heating process to avoid over- or underheating.

Claims 14-15 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,062,869 to Hagen in view of US Patent Application Number 2017/0273144 by Caillot, in further view of US Patent Application Number 2015/0344137 by Bartz.

Regarding claims 14 (dependent on claim 1) and 15 (dependent on claim 14), Hagen does not disclose a switch between the fixed resistance heater and the self-regulating heater, wherein the switch is one of a thermal switch and an electronically-controlled switch.  However, this limitation is taught by Bartz.  Paragraph 36 discloses “At or below a first temperature set point, the control thermostat 404 may close a previously open switch (not shown) internal to the control thermostat 404.  Closing the switch may cause the formation of a closed loop, allowing current to flow through the wires 400 and 402.  At or above a second temperature set point, the control thermostat 404 opens the switch, preventing or reducing the flow of current through the wires 400 and 402.  Thus, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642